Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


 Criminal Case No. 19-cr-000410-RBJ

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 SAMUEL CRESPIN,

         Defendant.



                             ORDER RE: RULE 404 (b) EVIDENCE


         The matter before me is the Proffer of Evidence Potentially Subject To Rule

 404(b) [#75]1 filed February 12, 2021. The defendant filed a response [#79], and the

 government filed a reply [#82].

         Earlier, the government filed its Notice of Intent To Offer Rule 404(b) Evidence

 [#39]. There, the government discusses a broader range of possible Rule 404(b)

 evidence than is discussed in its more recent proffer [#75]. I consider the more recent

 proffer [#75] to define the scope of the evidence which the government intends to offer

 which may be subject to Rule 404(b).

         In fashioning my ruling, I have considered all relevant adjudicative facts in the file

 and record of this case. I have considered, but not necessarily accepted, the relevant

 facts presented, reasons stated, arguments advanced, and authorities cited by counsel

 in their papers.


         1
             “[#75]” is an example of the convention I use to identify the docket number assigned to a
 specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
 convention throughout this order.
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 2 of 12




                                 I. EVIDENCE AT ISSUE

        Testimony Concerning Use of Law Enforcement Photos of the Defendant -

 The government says it intends to offer testimony from Detective Christopher Pyler of

 the Westminster Police Department. Detective Pyler is expected to testify that he

 looked at photos of Mr. Crespin in law enforcement databases. Those photos were

 from Mr. Crespin’s prior encounters with law enforcement. The government expects

 Detective Pyler to testify that the man in the photos resembled the man seen on

 security video of the bank robbery. After viewing the photos, Detective Pyler

 investigated Mr. Crespin as a suspect in the robbery. The government says it does not

 intend to introduce the actual photos f rom the databases. The government does not

 intend to elicit testimony about the details of Mr. Crespin’s prior encounters with law

 enforcement, how many encounters there were, when the encounters took place, or

 whether they resulted in a criminal conviction.

        Encounter at Jefferson County Jail - The government intends to offer

 testimony from Detective Pyler that on June 16, 2019, he went to the Jefferson County

 Jail and observed Mr. Crespin in person. At the time, Mr. Crespin was in the Jefferson

 County jail on unrelated charges. The government anticipates that Detective Pyler

 would testify that he saw Mr. Crespin at the jail and Mr. Crespin resembled the man

 seen on security video of the robbery. Mr. Crespin refused to talk to Detective Pyler.

 The government says it does not intend to elicit testimony about why Mr. Crespin was in

 custody at that time. Nor does the government intend to elicit testimony regarding the

 refusal of Mr. Crespin to speak with Detective Pyler.

        Creation of Photo Lineup - The government intends to offer testimony from

 Detective Pyler that, in putting together a photo lineup in this case, he used law

                                              2
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 3 of 12




 enforcement databases to obtain photos of Mr. Crespin as well as other photos used in

 the photo lineup. The photos of Mr. Crespin were from prior encounters with law

 enforcement. In the context of the photo lineup, the government does not intend to elicit

 any testimony about the details of the prior police encounters involving Mr. Crespin.

                                 II. INTRINSIC EVIDENCE

        The government contends the evidence at issue is intrinsic to the crime charged

 and the investigation. Therefore, the government contends, this evidence is not subject

 to the strictures of Rule 404(b). Intrinsic evidence is that which is “directly connected to

 the factual circumstances of the crime and provides contextual or background

 information to the jury. Extrinsic evidence, on the other hand, is extraneous and is not

 intimately connected or blended with the factual circumstances of the charged offense.”

 U.S. v. Irving, 665 F.3d 1184, 1212 (10 th Cir. 2011). An uncharged act is admissible as

 res gestae, intrinsic evidence not subject to Federal Rule of Evidence 404(b), if it was

 inextricably intertwined with the charged crime such that a witness's testimony would

 have been confusing and incomplete without mention of the prior act. United States v.

 Johnson, 42 F.3d 1312, 1316 (10th Cir.1994). Of course, such evidence may be

 excluded if its probative value is substantially outweighed by any of the dangers

 specified in Rule 403. Irving, 665 F.3d at 1213.

        The United States Court of Appeals for the Tenth Circuit has held that evidence

 of a burglary investigation which led to the arrest of a defendant on a firearms charge is

 intrinsic evidence. In U.S. v. Hood, the police visited an apartment complex while

 investigating a string of burglaries. 774 F.3d 638, 643 (10th Cir. 2014). T he police

 suspected someone involved in the burglaries lived in apartment 108. They knocked on

 the door, heard noise inside the apartment, but nobody answered the door. A short

                                              3
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 4 of 12




 time later, a neighbor reported to officers on the scene that someone was running from

 apartment 108. The officers followed that person and encountered Hood, the

 defendant. The police found Hood to be in possession of a pistol. Hood, a convicted

 felon, was charged with being a felon in possession of a firearm. Hood, 774 F.3d at

 641-642.

        At trial, Hood objected to the admission of evidence of the burglary investigation

 under Rule 404(b). Hood was not charged with burglary. The district court held

 evidence of the burglary investigation was admissible as intrinsic evidence. The Tenth

 Circuit affirmed, holding that “the government’s use of evidence of wrongful, uncharged

 acts necessary to contextualize the defendant’s arrest” is ”intrinsic evidence not subject

 to Federal Rule of Evidence 404(b).” U.S v. Hood, 774 F.3d 638, 643 (10th Cir. 2014),

 overruling on other grounds recognized by United States v. Titties, 852 F.3d 1257

 (10th Cir. 2017).

        In the present case, the evidence in question helps to explain and contextualize

 how Detective Pyler initially identified Mr. Crespin as a suspect and explains and

 contextualizes his gathering of additional evidence of identity. Thus, this evidence is

 intrinsic evidence. However, there is a limit on the scope of intrinsic evidence in these

 circumstances. Only the basic facts about the source of the photos, Detective Pyler’s

 observation of Mr. Crespin at the Jefferson County Jail, and his use of law enforcement

 photos of Mr. Crespin to assemble the photo lineup are intrinsic evidence. Additional

 evidence, such as the nature of previous charges against or convictions suffered by Mr.

 Crespin, is not necessary to provide explanation and context to the investigation of

 Detective Pyler. The number or nature of Mr. Crespin’s prior contacts with law

 enforcement also is not intrinsic evidence. Thus, such additional evidence is not

                                             4
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 5 of 12




 intrinsic evidence. The government says it does not intend to offer such evidence.

        Of course, intrinsic evidence must be relevant under Rule 401. Further, it must

 satisfy the requirements of Rule 403. Hood, 774 F.3d at 644. My Rule 401 and Rule

 403 analysis is detailed below.

                                   III. 404(b) EVIDENCE

        Even if the evidence at issue is not properly characterized as intrinsic evidence,

 the government contends evidence of Detective Pyler’s examination of photos of Mr.

 Crespin from law enforcement databases, Detective Pyler’s observation of Mr. Crespin

 in the Jefferson County Jail, and Detective Pyler’s use of law enforcement photos of Mr.

 Crespin to create a photo lineup all are admissible under Rule 404(b).

        As provided by Rule 404(b), evidence of the Detective Pyler’s use of law

 enforcement photos of Mr. Crespin and evidence that Mr. Crespin was in custody at the

 Jefferson County Jail is not admissible to prove the character of Mr. Crespin “in order to

 show that on a particular occasion [he] acted in accordance w ith the character.” FED.

 R. EVID. 404(b)(1). Nevertheless, such evidence may be admitted “for another

 purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

 identity, absence of mistake, or lack of accident.” FED. R. EVID. 404(b)(2).

         In 2017, the United States Court of Appeals for the Tenth Circuit issued an

 opinion analyzing in detail the parameters of admissibility under Rule 404(b). United

 States v. Henthorn, 864 F.3d 1241 (10 th Cir. 2017). The court’s analysis is guided by a

 quadripartite test:

               (1) The evidence must be offered for a proper purpose
               under Rule 404(b);

               (2) The evidence must be relevant under Rule 401;


                                             5
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 6 of 12




               (3) The probative value of the evidence must not be
               substantially outweighed by its potential for unfair prejudice
               under Rule 403; and

               (4) The district court, upon request, must [instruct] the jury
               pursuant to Rule 105 to consider the evidence only for the
               purpose for which it was admitted.

 Id. at 1247-1248 (citing Huddleston v. United States, 485 U.S. 681 (1988)). The

 district court’s discretion to admit 404(b) evidence is exceedingly broad, subject to

 reversal only if “arbitrary, capricious or whimsical.” Id. at 1248 (citation and internal

 quotation marks omitted). Moreover, “Rule 404(b) is considered to be an inclusive rule,

 admitting all evidence of other crimes or acts except that which tends to prove only

 criminal disposition.” Id. at 1248 (citation and internal quotation marks omitted;

 emphasis in original).

        The first question is whether the evidence is sought to be admitted for a proper

 purpose. A proper purpose includes any of the “other purposes” specifically

 enumerated in Rule 404(b) and – since the list is “illustrative, not exhaustive” – any

 other like purpose. Id. (citations and internal quotation marks omitted). The

 government says it offers some of the evidence at issue for the purpose of proving

 identity, proving that Mr. Crespin is the person shown in the security camera recording

 of the robbery. Explicitly, identity is a proper purpose under Rule 404(b).

        The methods used by Detective Pyler to obtain photos of Mr. Crespin and to

 personally observe the visage of Mr. Crespin are not directly relevant to the issue of

 identity. However, those methods are relevant to provide background and context of

 the investigation. One proper purpose for admitting “other acts” evidence, not expressly

 identified in Rule 404(b), is to show the “context” of a charged crime, as “[a] jury ‘cannot

 be expected to make its decision in a void.’ ” U.S. v. Sarracino, 131 F.3d 943, 949

                                               6
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 7 of 12




 (10th Cir. 1997) (quoting United States v. Masters, 622 F.2d 83, 86 (4th Cir.1980)).

 Here, the context of the investigation, including the basic facts showing how Detective

 Pyler obtained photos of Mr. Crespin and arranged to see Mr. Crespin in person,

 provide context which shows how the investigation was conducted on the issue of

 identity of the robber shown in the security camera recording of the robbery.

        The second consideration is relevance. Evidence is relevant if it has a tendency

 to make a fact of consequence more or less probable. FED. R. EVID. 401(a) and (b). A

 key consequential fact in this case is whether or not Mr. Crespin is the person shown in

 the security camera recording of the robbery. Prior photos of Mr. Crespin, obtained by

 Detective Pyler and compared to the security camera recording of the robbery, is

 relevant to a determination identity. This evidence is relevant to the key question of

 whether or not Mr. Crespin is the person shown in the security camera recording of the

 robbery. Detective Pyler’s personal observation of Mr. Crespin and his comparison of

 the person he observed to the person shown on the security camera recording of the

 robbery also is relevant to the same issue, identity. Detective Pyler’s preparation of a

 photo lineup, which included a photo of Mr. Crespin, and the reaction of the victim teller

 to the photo lineup also is relevant to identity.

        On the other hand, details of the methods used by Detective Pyler to obtain

 photos of Mr. Crespin, to personally observe the visage of Mr. Crespin, and to create a

 photo lineup are less directly relevant to the issue of identity. However, many of these

 details are relevant to show the background and context of the investigation. This

 evidence explains how Detective Pyler identified Mr. Crespin as a suspect and the

 investigative steps that followed concerning the issue of identity. Those investigative

 steps inform directly the course and credibility of the investigation.

                                               7
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 8 of 12




        The third consideration invokes the balancing test of Fed. R. Evid. 403. To

 rehearse, Rule 403 provides the court “may exclude evidence if its probative value is

 substantially outweighed by a danger of one or more of the following: unfair prejudice,

 confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

 presenting cumulative evidence.” FED. R. EVID. 403. “Evidence is unfairly prejudicial if

 it makes a conviction more likely because it provokes an emotional response in the jury

 or otherwise tends to affect adversely the jury's attitude toward the defendant wholly

 apart from its judgment as to his guilt or innocence of the crime charged.” United

 States v. Leonard, 439 F.3d 648, 652 (10 th Cir.), cert. denied, 548 U.S. 917 (2006)

 (citation and internal quotation marks omitted). Nevertheless, “[t]he exclusion of

 evidence under Rule 403 is an extraordinary remedy and should be used sparingly.”

 Henthorn, 864 F.3d at 1256 (citation and internal quotation marks omitted).

        Giving the evidence its “maximum reasonable probative force and its minimum

 reasonable prejudicial value,” as I must in assessing the balance between probativity

 and unfair prejudice, I find that evidence that Detective Pyler compared photos of Mr.

 Crespin to the person shown in the security camera recording of the robbery will not

 induce a jury to make an emotional decision entirely divorced (i.e., “wholly apart”) from

 its relevance on the issue of identity. The same is true of evidence that Detective Pyler

 observed the visage of Mr. Crespin and evidence that Detective Pyler prepared a photo

 lineup and showed it to the victim bank teller.

        The potential for unfair prejudice arises when testimony and other evidence

 shows the circumstances surrounding these efforts by Detective Pyler. The fact that

 the photos of Mr. Crespin came from law enforcement databases indicates that Mr.

 Crespin had prior contacts with law enforcement. If Detective Pyler testifies that he

                                              8
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 9 of 12




 observed Mr. Crespin in person when Mr. Crespin was incarcerated in the Jefferson

 County Jail, then Mr. Crespin’s involvement with law enforcement will be indicated.

 While there is some potential for prejudice here, I find that evidence that Detective Pyler

 obtained photos of Mr. Crespin from law enforcement databases and observed Mr.

 Crespin while he was incarcerated in the Jefferson County Jail will not necessarily

 induce a jury to make an emotional decision entirely divorced (i.e., “wholly apart”) from

 its relevance on the issue of identity. United States v. Leonard, 439 F.3d at 652. This

 evidence need not indicate the nature of any charge against or conviction of Mr.

 Crespin. This evidence need not indicate the frequency of Mr. Crespin’s contacts with

 law enforcement. As a result, the potential for unfair prejudice is minimal.

         Considering the first three factors outlined in Henthorn, I find that a basic and

 general description of Detective Pyler’s examination of photos of Mr. Crespin from law

 enforcement databases, Detective Pyler’s observation of Mr. Crespin in the Jefferson

 County Jail, and Detective Pyler’s use of law enforcement photos of Mr. Crespin to

 create a photo lineup all are admissible under Rule 404(b).

         However, only the basic facts about the source of the photos, Detective Pyler’s

 observation of Mr. Crespin at the Jefferson County Jail, and his use of law enforcement

 photos of Mr. Crespin to assemble the photo lineup do not violate the requirements of

 Rule 403. Additional evidence, such as the nature of previous charges against Mr.

 Crespin or the nature of convictions suffered by Mr. Crespin, likely falls outside the

 ambit of Rule 403. A determination of precisely which items of evidence may be

 barred by Rule 403 cannot be made properly until the evidentiary landscape becomes

 clear at trial.

         The fourth factor outlined in Henthorn is a proper limiting instruction. If the court

                                               9
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 10 of 12




 admits evidence at trial under Rule 404(b), then Mr. Crespin may request a limiting

 instruction. If such an instruction is requested by Mr. Crespin, at a minimum, the

 instruction must caution “the jury that any Rule 404(b) evidence should be considered

 only for the purposes for which it was admitted and not as evidence of the defendant's

 character or propensity to commit an offense.” Henthorn, 864 F.3d at 1257 (citation

 and internal quotation marks omitted). Of course, Mr. Crespin may request a more

 specific instruction.

                                      IV. CITIZEN TIP

        The government anticipates that Detective Christopher Pyler may testify that he

 received information from Irma Mendez indicating that Mr. Crespin robbed the

 bank. Detective Pyler used the information provided by Ms. Mendez to look up photos

 of Mr. Crespin in law enforcement databases to determine whether her information was

 credible and whether further investigation into Mr. Crespin was warranted. Reply [#82],

 p. 2. In an earlier reply [#53], the government says it recognizes that the tip carries the

 potential for unfair prejudice. Reply [#53], pp. 6-7. Thus, the government says it does

 not intend to offer testimony about the tip unless certain circumstances arise. If the

 government offers testimony about the tip, it says it would not offer the tip for the

 truth of the matter asserted in the tip. Id., p. 7. Rather, the government says it would

 offer testimony about the tip to explain the course of the investigation. The government

 contends that would eliminate any Confrontation Clause issue. Crawford v.

 Washington, 515 U.S. 36, (2004) (“The Clause also does not bar the use of testimonial

 statements for purposes other than establishing the truth of the matter asserted.”). A

 determination of whether or not testimony about the citizen tip is admissible cannot be

 made properly until the evidentiary landscape becomes clear at trial.

                                              10
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 11 of 12




                            V. OTHER EVIDENTIARY ISSUES

        In their filings concerning the Rule 404(b) proffer of the government, the parties

 discuss additional issues not detailed here. I f ind that those additional issues cannot

 be resolved properly based on the current record. Rather those issues, if they arise at

 all, must be resolved when the evidentiary landscape becomes clear at trial.

                               VI. CONCLUSION & ORDERS

        The basic facts about the source of the photos of Mr. Crespin, Detective Pyler’s

 observation of Mr. Crespin at the Jefferson County Jail, and his use of law enforcement

 photos of Mr. Crespin to assemble the photo lineup are admissible intrinsic evidence.

 Additional evidence, such as the nature of previous charges against or convictions

 suffered by Mr. Crespin, is not necessary to provide explanation and context to the

 investigation of Detective Pyler. The number or nature of Mr. Crespin’s prior contacts

 with law enforcement is not necessary to provide explanation and context to the

 investigation of Detective Pyler. Thus, on the current record, such additional evidence

 is not intrinsic evidence. If any such additional evidence is offered at trial, the

 admissibility of that evidence must be determined when the evidentiary landscape

 becomes clear at trial.

        THEREFORE, IT IS ORDERED as follows:

        1. That based on the representations made by the parties in the government’s

 Notice of Intent To Offer Rule 404(b) Evidence [#39], the defendant’s response [#52],

 the government’s reply [#53], the government’s Proffer of Evidence Potentially

 Subject To Rule 404(b) [#75], the defendant’s response [#79], and the government’s

 reply [#82], I hold that the basic facts about the source of the photos of Mr. Crespin,

 Detective Pyler’s observation of Mr. Crespin at the Jefferson County Jail, and Detective

                                              11
Case 1:19-cr-00410-RBJ Document 112 Filed 03/25/21 USDC Colorado Page 12 of 12




 Pylers use of law enforcement photos of Mr. Crespin to assemble the photo lineup are

 admissible intrinsic evidence;

       2. That alternatively, the evidence sought to be introduced by the government is

 admissible under Rule 404(b) to show identity; and

       3. That if additional, related evidence is offered at trial, the admissibility of that

 evidence must be determined when the evidentiary landscape becomes clear at trial.

       Dated March 25, 2021, at Denver, Colorado.

                                                   BY THE COURT:



                                                   United States District Judge




                                              12
